IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF WILLIAM M.            : No. 300 WAL 2015
JACKSON, A/K/A WILLIAM MARTIN          :
JACKSON, DECEASED                      :
                                       : Petition for Allowance of Appeal from
NOREEN SMITH,                          : the Order of the Superior Court
                    Petitioner         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
VONDA JACKSON,                         :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.